CAROL M. HANSEN, Chief Judge,
dissenting:
T1 I must respectfully dissent. My reasons are both procedural and substantive. First, neither Mid-Continent in its Brief in Chief, nor the majority in reversing the trial court's judgment, sets forth with requisite specificity what the trial court did that would constitute reversible error.
12 Mid-Continent asserts, in the most general terms, "(tlhe trial court erred in permitting Plaintiffs ... to base a claim for bad faith on delay of payment because Mid-Continent had a legitimate dispute and was entitled to exhaust its appeals on the question of law." - Mid-Continent, however, fails to direct this court to any trial court ruling or jury instruction to which it objected and thereby preserved error for appeal.
T3 It is elemental in our law that the trial court must always be afforded the opportunity to correct its own errors before those errors can be made the subject of an appeal. Senter v. Senter, 1966 OK 131, 420 P.2d 879. *1023In the absence of specific allegations by Mid-Continent as to how the trial court erred, this Court is precluded from determining if any trial court error was preserved for appellate review.
1 4 More particularly, if Mid-Continent, by alleging error in permitting Price to base a claim on bad faith in delaying payment, is inferring trial court error in instructing the jury on that theory, it is barred from asserting that error by Supreme Court Rule 1.1l1(e)(1). Rule 1.11(e)(1) directs that parties complaining of instructions given or refused must, inter alia, specify the instruction in controversy. Also, despite Mid-Continent's failure to even refer to any instruction, the Majority, I believe improperly, frames the issues it deems relevant by use of the trial court's instructions.
T5 - Notwithstanding - Mid-Continent's omission of trial court action justifying reversal, the Majority rationalizes reversal by stating it "cannot allow a verdict to stand which is contrary to law." - In support of this conclusion, the Majority quotes the following rule from Silk v. Phillips Petroleum Co., 1988 OK 93, 760 P.2d 174;
In passing upon alleged error in an action at law, we are committed to the rule that: where there is any competent evidence or reasonable inference from cireumstances reasonably tending to establish a cause of action or to sustain the jury's verdict and judgment based there, such judgment will be sustained on appeal unless shown to be contrary to law. (Citations omitted).
T 6 While the foregoing rule is unquestionably correct, immediately preceding it the Silk Court states:
We address first Phillips' claim that the trial court erred in overruling Phillips' demurrer to Silk's evidence and its request for directed verdict at the conclusion of Silk's case in chief.
T7 Thus, even in the case cited by the Majority as authority for its action, the Supreme Court had before it for review specific allegations of trial court error. Mid-Continent has failed to meet its burden as appellant to provide this Court with such reviewable error on the question of Price's bad faith claim. I would therefore decline to rule on that issue.
T8 In my view, the Majority also incorrectly applies the substance of the law. The majority's quote from Christian, the seminal Oklahoma bad faith holding, recognizes "there can be disagreements between insurer and insured on a variety of matters such as insurable interest extent of coverage, cause of loss, amount of loss or breach of policy conditions." Surely then, disagreements as to interpretation of insurance contracts, as here, was within the contemplation of the Christian Court. Christian did hold that resort to judicial forum by the insurer was not per se bad faith, but also held that liability may be imposed where there was a clear showing the insurer unreasonably withheld payment of its insureds' claims.
19 Later, in Newport v. USAA, 2000 OK 59, 11 P.3d 190, the Supreme Court, reexamining Christian and its progeny, held the decisive question in a bad faith case was whether the insurer had a good faith belief, at the time its performance was requested, that it had justifiable reason for withholding payment under the policy. The Court went on to note that while an insurer was entitled to have any dispute concerning the reasonableness settled by a jury:
If there is conflicting evidence from which different inferences may be drawn regarding the reasonableness of insurer's con-duet, then what is reasonable is always a question to be determined by the trier of fact by a consideration of the circumstances in each case. (Citations omitted).
T10 Thus, where there is conflicting evidence, the question of whether there was a legitimate dispute between insured and insurer is one for the jury. I find there is conflicting evidence here. The record reflects not even all members of Mid-Continent's executive review committee agreed it had a reasonable argument for its position on the contested policy language. There was evidence that someone at Mid-Continent's office made a preliminary determination fairly shortly after notice of claim that the policy limits were not limited by the under 25 age exclusion. This was indicated on the loss notice by marking through the $10,000/20,000 limits - and - handwriting - $250,000/500,000. Mid-Continent's own witness testified it resolves ambiguity in favor of its insureds, but *1024contended there was no doubt on Mid-Continent's part about what the exclusion clause meant. This notwithstanding evidence that there was not unanimity among Mid-Continent's own executives concerning what the provision language meant.
4 11 I would find the foregoing evidence is sufficient for the jury to have inferred that Mid-Continent's purpose was to offer a settlement that was below its own original valuation with hopes that Price would accept it, or by delay to force a settlement for less than policy limits despite its professed practice of resolving ambiguity in favor of its insureds. These inferences would support a jury finding that Mid-Continent's actions in disputing the policy interpretation was not legitimate, and in turn that Mid-Continent was dealing with its insured, Price, in good faith.
112 A jury verdict is conclusive as to all conflicting evidence, and where there is competent evidence reasonably supporting that verdict should not be disturbed on appeal. Barnes v. Oklahoma Farm Bureau Mut. Ins. Co., 2000 OK 55, 11 P.3d 162. There is competent evidence to support the jury verdict and judgment here. That judgment should be affirmed.